  Case 1:17-cv-00251-SPB-RAL Document 234 Filed 07/20/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARK-ALONZO WILLIAMS,                          )
    Plaintiff,                                 )
                                               )
               v.                              )       Case No. 1:17-CV-0251
                                               )
                                               )
MICHAEL D. OVERMYER, et al,                    )
    Defendants.                                )



                                   MEMORANDUM ORDER

       This civil rights complaint was received by the Clerk of Court on September 18, 2017.

This matter was later referred to United States Magistrate Judge Richard A. Lanzillo, for report

and recommendation in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and

Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges.

       Plaintiff filed a motion in which he requested “this Court to issue a restraining order

against Warden Kauffman in order to compel him to carry-out the OPM authorized/approved

transfer referral that will send Plaintiff to another SCI forthwith, and compel him to transmit the

reports and data he suppressing [sic] from the PA Department of Pardons and Probation.” ECF

No. 199. This is at least the fourth motion for temporary injunctive relief that Plaintiff has filed

during the pendency of this action. Warden Kauffman is not a named defendant in this action.

       At the same time, Plaintiff filed a motion seeking leave to further amend his complaint.

ECF No. 200. Although no amended complaint was attached to the motion, Plaintiff explained

that he sought to allege that SCI Huntingdon officials conspired with SCI Forest officials to

violate his constitutional rights. Plaintiff has previously sought to amend his original complaint

several times. The operative complaint remains the Second Amended Complaint. ECF No. 61.



                                                   1
  Case 1:17-cv-00251-SPB-RAL Document 234 Filed 07/20/20 Page 2 of 3




       On April 8, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

recommending that Plaintiff’s motion for temporary restraining order be denied as the request for

injunctive relief was unrelated to the factual allegations of the underlying complaint. ECF No.

208. Judge Lanzillo also recommended that a motion for leave to further amend the Second

Amended Complaint be denied because no proposed amended complaint was attached and

because any incidents at SCI Huntingdon had no temporal or substantive connection to the

underlying claims in this action.

       Petitioner filed Objections to the Report and Recommendation. ECF No. 211. Plaintiff

argues that Judge Lanzillo misunderstood his request for injunctive relief. Plaintiff claims that

his request for injunctive relief is related to the factual allegations of his underlying complaint

because there now is a conspiracy between officials at SCI Forest and officials at SCI

Huntingdon (his present place of incarceration) to harm him as evidenced by multiple “vengeful,

discriminatory adverse actions” that occurred after January 2020. Plaintiff further argues that he

should be allowed to amend his complaint to add unnamed Huntingdon officials.

       After the filing of the Report and Recommendation and Objections thereto, Defendants

requested that this case be temporarily stayed and administratively closed due to the stay-at-

home order issued by Governor Wolf in response to the COVID-19 pandemic. ECF No. 217.

Judge Lanzillo granted that motion. On July 13, 2020, the case was re-opened and the stay lifted.

ECF No. 229.

       After de novo review of the motion for temporary restraining order and motion to amend,

together with the report and recommendation and objections thereto, the Report and

Recommendation will be adopted as the opinion of this Court. Despite Plaintiff’s arguments to

the contrary, not everything that happens to him after he files a lawsuit is related to the



                                                  2
  Case 1:17-cv-00251-SPB-RAL Document 234 Filed 07/20/20 Page 3 of 3




underlying lawsuit. The operative complaint in this case is the Second Amended Complaint filed

March 27, 2018 and is based on events that occurred prior to that date during Plaintiff’s

incarceration at SCI Forest. Each of the Defendants is or was an employee of SCI Forest during

that time. This Court will not allow Plaintiff to supplement his complaint over and over with new

allegations that are more appropriately brought as a new action.

       The following order is entered:



       AND NOW, this 16th day of July 2020;

       IT IS ORDERED that the motion for temporary restraining order [ECF No. 199] be

DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s motion to amend [ECF No. 200] be

DENIED.

       AND FINALLY, IT IS ORDERED that the report and recommendation of Magistrate

Judge Lanzillo, issued on April 8, 2020 [ECF No. 208] is adopted as the opinion of the court.




                                                     /s/ Susan Paradise Baxter
                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge




                                                3
